t c memo united_states tax_court michael t shane petitioner v commissioner of internal revenue respondent docket no filed date charles c shelton and evan shelton for petitioner elizabeth s henn for respondent memorandum findings_of_fact and opinion wright judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's federal income taxes for taxable years and respectively the sole issue for decision is whether petitioner's horseracing and horse-breeding activity was undertaken with the objective of making a profit within the meaning of section during the years at issue we hold that it was findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein at the time the petition was filed petitioner resided in towson maryland petitioner timely filed federal_income_tax returns for taxable years and during the years at issue petitioner worked as a full-time computer programmer for baltimore county maryland in exchange for his services to baltimore county petitioner earned approximately dollar_figure per year petitioner also maintained a part-time job with maryland casualty co during the years at issue in petitioner worked an average of hours per week or a total of hours for maryland casualty co in petitioner worked a total of hours for maryland casualty co during the years at issue petitioner also was engaged in the breeding and racing of horses petitioner's involvement with horses dates back to the early 1970's in the mid-1970's while 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure pursuing an undergraduate degree at johns hopkins university petitioner took approximately years off from his studies in order to gain the experience skills and knowledge necessary to obtain a horse trainer's license petitioner traveled to new york and new jersey in order to work for horse trainers with established reputations not only did petitioner need to learn the rules and regulations promulgated by various racing commissions it was necessary for him to master the art of handling a variety of horses and a multitude of equipment it was also necessary for petitioner to be able to properly administer various medications and work with veterinarians petitioner eventually obtained a horse trainer's license in maryland delaware pennsylvania west virginia and new jersey after graduating from johns hopkins university in petitioner elected to discontinue his involvement with horses in order to concentrate his energies on learning the art of computer programming in however petitioner aspired to be a successful racehorse owner to this end petitioner began a year period during which he studied racehorses although this study was informal it was regular and involved petitioner read several trade periodicals and studied charts tracking the accomplishments of various horses petitioner frequently used the services and facilities of the maryland horse breeders association to conduct research and study pedigrees petitioner also spent a significant amount of time at racetracks observing racehorses in action this study period culminated in when petitioner acquired2 his first horse andiamo bella in a claiming race petitioner was of the opinion that andiamo bella had numerous characteristics of a successful racehorse but that she had received poor training in acquiring andiamo bella petitioner felt that the negative effects of her prior training could be overcome through the application of proper training after undergoing petitioner's personal training regimen andiamo bella proved profitable winning approximately dollar_figure during the month period ending with motivated by his success with andiamo bella petitioner began to expand his enterprise in by petitioner owned eight horses in response to having been unable to attain results similar to those achieved with andiamo bella in petitioner began enlarging the scope of his operation to include horse breeding in consequently petitioner has been a member of the maryland horse breeders association since 2petitioner actually acquired a 50-percent interest in his first horse in eventually however petitioner acquired the remaining interest in this horse 3generally speaking a claiming race is a race specified by race officials in which an interested_party can claim or purchase the winning horse from its owner in order to claim a horse the interested_party must tender a specified dollar amount to the owner of the horse within a specified period of time in following several years of poor results with regard to the racing component of his enterprise petitioner began concentrating his attention on horse breeding though horseracing remained a peripheral part of his activity this emphasis on horse breeding remained petitioner's practice throughout the years at issue a principal factor underlying petitioner's decision to focus on breeding was his belief that through a combination of successful breeding and proper training he could produce foals that would appreciate substantially in value in accordance with his desire to produce quality horses with established pedigrees petitioner bred his horses with two of the top-rated stallions in maryland despite petitioner's efforts however prior to the time of trial he had not attained significant acclaim as a successful breeder and had not sold any foals petitioner boarded his horses at a boarding facility located approximately miles from his residence according to petitioner he spent several hours each morning and several hours each night tending to his horses in tending to his horses petitioner performed a variety of activities the horses were exercised fed and groomed medications were administered and stalls were cleaned not infrequently petitioner's night-time horse activity kept him at the boarding facility until midnight often times under those circumstances petitioner slept in his automobile at the boarding facility rather than travel the miles to his home only to return to the boarding facility or hours later in order to perform his morning activities petitioner managed the financial affairs of his horse activity through his personal checking account the management of this dual-purpose account was facilitated by the use of a computer_program petitioner had created by design petitioner used this program to distinguish between personal expenditures and expenditures made in furtherance of his horse activity other than his check register however petitioner did not maintain formal financial records relating to his horse activity nonetheless petitioner did keep detailed records regarding the training care and pedigree of his horses petitioner did not maintain his horses for entertainment or other recreational purposes petitioner did not ride his horses nor did he permit others except for qualified jockeys to ride his horses for taxable years through petitioner incurred the following losses with respect to his horse activity year loss dollar_figure big_number big_number big_number big_number big_number in and petitioner used the respective losses of dollar_figure and dollar_figure to offset income he received from baltimore county and maryland casualty co respondent determined that petitioner's horse activity did not constitute an activity engaged in for profit under sec_183 accordingly respondent disallowed the losses claimed by petitioner opinion we must decide whether sec_183 applies to petitioner's horseracing and horse-breeding activity respondent maintains that petitioner's lack of a profit objective precludes him from deducting the expenses attributable to that activity in excess of those which are allowed by sec_183 in contrast petitioner contends that he possessed the requisite profit objective during the years at issue and therefore sec_183 is inapplicable accordingly petitioner argues that the expenses attributable to his horse activity are fully deductible under sec_162 we agree with petitioner sec_183 allows only specified deductions unless an activity is engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable years under sec_162 or under paragraphs or of sec_212 petitioner argues that he engaged in the horse activity with the requisite profit objective respondent disagrees an activity engaged in for profit is one in which the taxpayer has an actual and honest objective of making a profit 78_tc_642 affd without published opinion 702_f2d_1205 d c cir respondent's determination is presumptively correct and petitioner bears the burden of proving his profit objective rule a petitioner need not however establish that his profit objective was reasonable dreicer v commissioner supra pincite sec_1_183-2 income_tax regs profit in this context means economic profit independent of tax consequences 91_tc_686 affd 893_f2d_656 4th cir the determination of profit objective is factually based and requires a consideration of all the surrounding facts and circumstances 86_tc_697 sec_1_183-2 income_tax regs although the purpose of the inquiry is to ascertain the taxpayer's subjective intent greater weight is placed on objective factors than on the taxpayer's statement of his or her intent 85_tc_557 sec_1_183-2 income_tax regs in conducting the profit-objective analysis courts have relied on the factors enumerated in the regulations under sec_183 see 32_f3d_94 4th cir affg tcmemo_1993_396 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 90_tc_960 affd without published opinion 899_f2d_18 9th cir however no single factor is determinative of the issue 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs provides the following nonexclusive list of nine factors that should normally be taken into account in determining whether an activity is engaged in for profit the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on other similar or dissimilar activities the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any that are earned the financial status of the taxpayer and the elements of personal pleasure or recreation involved in the activity a review of the entire record in this case persuades us that petitioner has succeeded in proving that his horse activity was motivated by an actual and honest objective of making a profit we find that most of the above-enumerated factors weigh in favor of petitioner we find further that those factors not in petitioner's favor do not require a decision for respondent first the manner in which the taxpayer carries on the activity is one indication of a profit objective 72_tc_659 grommers v commissioner tcmemo_1992_343 sec_1_183-2 income_tax regs we find that petitioner conducted his horse activity in a businesslike manner although petitioner did not maintain a separate checking account in the conduct of his financial affairs relating to his horse activity we find his testimony explaining his rationale for not doing so credible petitioner testified that given the scale of his operation keeping costs low was a principal concern petitioner further testified that conducting his business affairs through his personal checking account was advantageous because his financial_institution did not charge a fee for managing personal checking accounts but did charge a fee for managing business checking accounts additionally petitioner testified that he managed his dual-purpose checking account via a self-generated computer_program fully capable of distinguishing between business and personal expenditures accordingly petitioner was able to avoid an expense without compromising the accuracy of his check register moreover after experiencing an extended period of unpromising results from the racing component of his horse activity petitioner redirected the focus of his operation placing increased attention on its breeding aspect and discontinuing to a large extent its racing aspect the discontinuation of an unprofitable branch of operations indicates a profit objective 72_tc_28 pirnia v commissioner tcmemo_1989_627 sec_1_183-2 income_tax regs respondent argues that petitioner failed to operate his horse activity in a businesslike manner in support of this argument respondent contends that petitioner lacked a credible business plan and points to occasional inconsistencies in petitioner's testimony we know of nothing in the code regulations or case law that requires a business plan with the degree of formality alluded to by respondent petitioner's activity spanned a period of years petitioner initially placed emphasis on horseracing but eventually shifted his emphasis to horse breeding after coming to the realization that he was not well situated to prosper in an activity which heavily emphasized racing with regard to the inconsistencies identified by respondent most if not all appear attributable to petitioner's effectuating the shift from racing to breeding over a period of time rather than at a specific point in time respondent further contends that petitioner's lack of formal financial records evidences his lack of a profit objective while it is true that the maintenance of complete and accurate books_and_records weighs in favor of finding the existence of a profit objective the absence of such books_and_records does not conclusively establish the lack of a profit objective see engdahl v commissioner supra pincite in any event petitioner maintained meticulous records regarding the training and care of his horses when the record is considered in the aggregate we find that this factor weighs in favor of petitioner second preparation for the start of an activity through extensive study of its accepted business economic and scientific practices or consultation with those who are experts therein indicates that a taxpayer has entered into an activity for a profit id pincite pederson v commissioner tcmemo_1994_555 sec_1_183-2 income_tax regs petitioner went to great lengths to develop a degree of expertise involving horses by the time petitioner graduated from college in he had received a horse trainer's license in five states petitioner further testified that following a brief period during which he was not involved with horses he spent years studying the characteristics of successful racehorses petitioner studied pedigree charts and read numerous trade periodicals petitioner also testified that he spent a significant amount of time at a racetrack studying the performance of various horses this year period of study culminated in when petitioner purchased his first horse petitioner also called a former general manager of the maryland horse breeders association as a witness this witness testified that petitioner spent an extraordinary amount of time studying pedigrees and conducting other research in a library maintained by the maryland horse breeders association in light of the record before us we conclude that petitioner has developed and maintained expertise involving horses accordingly we find that this factor weighs heavily in favor of petitioner third the time and effort expended by the taxpayer in carrying on the activity is an indication of whether a profit objective existed particularly if there are no substantial personal or recreational elements associated with the activity haladay v commissioner tcmemo_1990_45 archer v commissioner tcmemo_1987_70 sec_1_183-2 income_tax regs as was stated by the court_of_appeals for the seventh circuit common sense indicates to us that rational people do not perform hard manual labor for no reason and if the possibility that petitioners performed these labors for pleasure is eliminated the only remaining motivation is profit 700_f2d_402 7th cir revg tcmemo_1981_321 although the record does not support a finding of the exact amount of time petitioner spent working with his horses we are convinced that it was substantial moreover respondent concedes on brief that petitioner spent a substantial amount of time and effort engaged in his horse activity petitioner did not own a farm or stable at which he could keep his horses rather he rented space at a boarding facility located a significant distance from his residence petitioner testified that he spent several hours each morning caring for his horses prior to going to his full-time job petitioner also testified that he spent several hours each night similarly caring for his horses petitioner further testified that on numerous occasions the nature of his work kept him at the boarding facility until midnight on many of these occasions rather than commute to his residence only to commute back to the boarding facility or hours later petitioner testified that he slept in his automobile at the boarding facility fourth an expectation that assets used in the activity may appreciate in value may be an indication of a profit objective engdahl v commissioner t c pincite anderson v commissioner tcmemo_1992_102 sec_1_183-2 income_tax regs the expectation that he would experience appreciation in the value of his horses was a principal factor underlying petitioner's motivation for maintaining his horses during the early years of his operation petitioner concentrated on racing in doing so petitioner may have been somewhat less inclined to expect his horses to appreciate in value but petitioner altered the focus of his activity and began concentrating heavily on breeding here asset appreciation was petitioner's principal expectation petitioner studied pedigree records in order to determine what he believed to be good breeding combinations petitioner as would seem customary among horse breeders expected that it was through this system of selective breeding that the value of his horses would appreciate the appreciation however is not instantaneous it is gradual often occurring over many years the caliber of petitioner's existing stock had to be established once the grade and the quality of petitioner's stock were established offspring had to be generated and trained petitioner endeavored to produce quality genetics in his foals and then to further develop his foals through his training regimen it was through a combination of this selective breeding and proper training that petitioner expected the value of his horses to appreciate although as respondent correctly points out petitioner had yet to sell any of his foals prior to the time of trial this fact alone is not determinative and does not diminish petitioner's expectation actual success need not exist for us to find that petitioner maintained a reasonable expectation that his horses would appreciate in value accordingly we find that this factor supports petitioner fifth the success of the taxpayer in carrying on other activities can be some indication of whether the taxpayer had a profit objective for the activity in question hoyle v commissioner tcmemo_1994_592 pirnia v commissioner tcmemo_1989_627 sec_1_183-2 income_tax regs the record lacks sufficient evidence regarding petitioner's experience in other activities nevertheless we find that this lack of evidence neither supports nor weakens petitioner's position sixth a history of income losses and occasional profits with respect to an activity can be indicative of whether a profit objective exists allen v commissioner t c pincite kobza v commissioner tcmemo_1992_176 sec_1_183-2 income_tax regs respondent contends that the history of losses relating to petitioner's horse activity conclusively establishes that he lacked the requisite profit objective necessary to render sec_183 inapplicable although a long history of losses is a persuasive criterion it has long been established that this factor alone is not determinative of a lack of a profit objective see engdahl v commissioner t c pincite profit objective found to exist despite consecutive years of losses in horse-breeding activity pirnia v commissioner supra profit objective found to exist despite consecutive years of losses in horse-breeding activity this is particularly true when such losses occur during the formative years of a business especially one involving horses the startup phase of an american saddlebred breeding operation i sec_5 to years engdahl v commissioner supra pincite during the initial years of his horse activity petitioner expected to make a profit racing his horses however due to his limited resources petitioner soon concluded that such an expectation was unrealistic and shifted his focus to horse breeding given that this shift occurred around petitioner's horse-breeding function was well within the to 10-year startup phase identified above accordingly we find that petitioner's history of losses does not establish that he lacked the requisite profit objective seventh the amount and frequency of occasional profits earned from the activity may also be indicative of a profit objective golanty v commissioner t c pincite sec_1 b income_tax regs other than the occasional cash awards received from racing his horses petitioner's horse activity produced no income however an opportunity to earn a substantial ultimate profit in a highly speculative venture may be sufficient to indicate that the activity is engaged in for profit even though only loses are generated pirnia v commissioner supra sec_1_183-2 income_tax regs the business of breeding and racing horses is undoubtedly highly speculative and risky nevertheless petitioner aspired to be a successful breeder of horses it was petitioner's objective to eventually produce horses capable of competing in a triple crown race furthermore petitioner had hoped that his activity would at least be successful enough to facilitate his purchase of a farm from which he could operate the activity accordingly we find that petitioner's failure to make occasional profits is not a determinative factor in this case eighth the lack of substantial income from sources other than the activity in question may indicate the existence of a profit objective pederson v commissioner tcmemo_1994_555 sec_1_183-2 income_tax regs petitioner is by no means a wealthy individual in petitioner earned roughly dollar_figure from his full-time job as a computer programmer petitioner also earned approximately dollar_figure in from a part-time job petitioner's income in differed only slightly from that of as petitioner earned roughly dollar_figure from his full-time job and approximately dollar_figure from his part-time job further the record is devoid of evidence suggesting other sources of wealth enjoyed by petitioner given his income we think it unlikely that petitioner would embark on a hobby costing thousands of dollars and entailing much personal labor without a profit objective see engdahl v commissioner supra pincite finally the absence of personal pleasure or recreation relating to the activity indicates the presence of a profit objective schlafer v commissioner tcmemo_1990_66 sec_1_183-2 income_tax regs there is no question that petitioner enjoyed working with his horses however he equally enjoyed working as a computer programmer it is human nature to undertake those activities which we enjoy and to avoid those activities which we find less appealing it cannot be said that petitioner had any more or less enjoyment from his horse activity than that which customarily should be expected from an entrepreneurial undertaking petitioner did not ride his horses nor did he permit others except qualified jockeys to ride them even though petitioner derived personal pleasure from his labor- intensive horse activity this is not sufficient to cause the activity to be classified as not engaged in for profit if the activity is in fact engaged in for profit as evidenced by other factors sec_1_183-2 income_tax regs accordingly we find that this factor weighs in petitioner's favor having considered the facts and circumstances of this case we conclude that during the years at issue petitioner engaged in his horse activity with an actual and honest objective of making a profit to reflect the foregoing decision will be entered under rule
